PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 50 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/660,341
Filing Date: 26 Jul 2017
Appellant(s): MUELLER et al.



__________________
JEFFREY D. SANOK
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
In response to applicant's argument (see argument A.1.) that the reference to Reineman fails to anticipate "a lightweight seat for a vehicle, but rather is in the class of "multiple seating for bowling alleys and the like"", it is noted that arguments alleging anticipatory prior art as being in a different class of invention are not germane to a rejection under section 102.
A reference may be from an entirely different field of endeavor than that of the claimed invention and still anticipate said invention if the reference explicitly or inherently discloses every limitation recited in the claim. In this instance, the reference is in the same field of endeavor, that field being for chairs and seats; and further, in a subset of the field of endeavor encompassing a chair/seat comprising a single molded one-piece carrier part. Moreover, the reference explicitly disclosed every limitation recited in claim 1, as reported in the final Office action as well as in the responses to applicant’s arguments to follow. Finally, the recitation “for a vehicle” in this claim’s preamble was determined to be a statement of intended use that does not result in a structural difference between the claimed invention and the prior art lightweight seat; 

In response to applicant's argument that Reineman fails to anticipate the limitation "a single molded carrier part that substantially forms the entire lightweight seat" (see argument A.1.(i).), it has been maintained that Reineman’s molded seat and backrest portion (col. 2: 40-44) anticipates the “one-piece carrier part” that “is a single molded part” as defined in claim 1 (claim lines 2 and 7-8).
In light of the application’s specification (¶ [0015]), it is understood that the carrier part is meant to be mounted to a vehicle interior body, which would be a base portion for the carrier part that facilitates effective operation of the carrier part. Accordingly, it is clear that the limitations in claim 1 are directed to the structure of the lightweight seat alone. Therefore, Reineman has been relied upon for its disclosure of the claimed lightweight seat alone, comprising a one-piece carrier part (2); wherein the carrier part (2) is meant to be mounted to a lower body (1), which is a base portion for the carrier part that facilitates effective operation of the carrier part.

In response to applicant's argument that Reineman fails to anticipate the limitation "an armrest configured on each side adjacent to the at least one seat shell" (see argument A.1.(ii).), it has been maintained that Reineman’s molded seat and 
Reineman’s disclosure that the top (6) of the seat’s back portion (12) provides “a comfortable arm rest” anticipates the claimed armrests. Reineman states that an occupant facing either side of the seat portion has an armrest provided by the top (6) of the backrest portion (12), and figures 1-2 show that the top (6) extends from the center to the left and right sides of the seat portion thereby meeting the limitation “configured on each side adjacent to the at least one seat shell”. Additionally, since humans conventionally rest their arms in an outstretched and elevated configuration on top of structures adjacent to the left and/or right sides of a seat or backrest, the top (6) of Reineman’s backrest portion (12) would provide left and right armrests to an occupant facing forward in the seat.

In response to applicant's argument that Reineman discloses a depression that is not ergonomically tailored to the shape of human buttocks (see argument A.1.(iii).), it has been maintained that the dish shape of the seat (9) is an ergonomic depression that is tailored to the shape of human buttocks.
Reineman states that the seat (9), which meets the limitation “seat shell” in claim 1, is slightly dished because “dishing” increases the comfort of the seat and functions to keep the occupant within the seat (col. 4: 49-52). In the absence of an explicit statement in the specification that “tailored to a shape of human buttocks” specifically means that the depression has a central projection corresponding to the center division between the two members of the human buttocks, the customary meaning for the word “tailored” and 

In response to applicant's argument (see argument A.2.) that Reineman fails to disclose a vehicle seat and the limitation “as viewed in a longitudinal direction of the vehicle”, (as explained previously) a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure (Reineman’s seat 2) is capable of performing the intended use (“for a vehicle”), then it meets the claim. Similar to the intended use limitation of claim 1, the limitation “as viewed in a longitudinal direction of the vehicle” recites a vehicle as a frame of reference for the longitudinal profile/cross-section of the seat, which fails to result in a structural difference between the claimed invention and the prior art. As such, Reineman anticipates the claimed lightweight seat further comprising a front and a rear side relative to its longitude.

In response to applicant's argument (see argument B.1.) that the reference to Reineman is nonanalogous art, Reineman is analogous art because Reineman’s seat is 

In response to applicant's argument (see argument C.) that neither Reineman nor McKernan teach that the lightweight seat be “a rear seat for a motor vehicle” as recited in claim 2, McKernan is still relied upon for its teaching of a rear seat for a motor vehicle.
McKernan teaches that the seating (10) is mounted to the wall of a vehicle (col. 1: 64-67). Given that any vehicle interior space disposed behind the vehicle driver is a rear area of the vehicle interior, and given that a sidewall of a vehicle has a rear end, the seat shells of McKernan that are positioned on or near the rear end of the vehicle’s sidewall (fig. 1) meet the limitation “a rear seat for a motor vehicle”.
McKernan teaches that a seat carrier part, like that of Reineman, is suitable for use in sitting environments other than the recreational environment disclosed by Reineman. In this art, there exists a longstanding motivation of a person having ordinary inter alia reclining or folding seat components, ergonomically-designed contours or seat dimension adjustability, or accessory-retaining compartments. And this motivation results in modifications that yield the advantage(s) of expanded application of a given seat.  McKernan teaches that a seat like that of Reineman (one-piece carrier part) is suitable for use as a seat in a rear area of a motor vehicle, and suggests how Reineman’s seat may be adapted to a motor vehicle (via attachments to the vehicle wall and floor); wherein one of ordinary skill in the art would be motivated to make the modification in order to provide the advantages of Reineman’s seat to a vehicle occupant; for example, fiberglass material providing shock-absorption, increased usable space underneath the seats, additional seating orientations, and accessory features.

In response to applicant’s argument (see argument D.) that modifying Reineman’s seat shell depression according to the teaching of Adams would destroy the function and purpose of Reineman’s seat, the seat of Reineman as modified by Adams would yield a seat that permits an occupant to face forward or to the sides in varying degrees with equal comfort, that achieves slide prevention during use, and that 
Reineman discloses that a principal advantage of the seat is that it permits an occupant to face forward or to the sides in varying degrees with equal comfort (col. 1: 58-62); wherein this advantage is achieved via the semi-circular forward edges of the 


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/T.A/Examiner, Art Unit 3636                                                                                                                                                                                                        
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636                                                                                                                                                                                                        

December 29, 2021


Conferees:
/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636                          
                                                                                                                                                                              /JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

-